DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esper et al. [U.S. Patent No. 4613843] in view of Lee [U.S. Patent No. 7626480].
Regarding claim 1, Esper discloses an asymmetric spiral inductor (Fig. 6) fabricated in a semiconductor structure, comprising:
a first metal segment (e.g., 92, column 4, lines 1-5, Fig. 6), wherein the first metal segment is in a first metal layer (bottom layer shown on Fig. 6), substantially forms a spiral coil (coil turns around a fixed point), and has a first terminal (e.g., terminal outside 
a second metal segment (e.g., portion of 91, Fig. 6), wherein the second metal segment is in a second metal layer (e.g., top layer) different from the first metal layer and has a third terminal (e.g., terminal at interconnect 93) and a fourth terminal (e.g., terminal of coil 91 outside the spiral coil); and comprises:
a first metal sub-segment (e.g., portion of 91 from interconnection 93, according to Fig. 6) connected to the first metal segment (e.g., innermost turn of spiral coil 92) through a connection structure (e.g., 93, Figure 6) and extending (vertical portion extension of 91 coming from connection 93 or from beginning of innermost turn of spiral coil 92) from an innermost turn of the spiral coil (e.g., 92) to a place between the innermost turn of the spiral coil (e.g. 92) and an outermost turn of the spiral coil; 
a second metal sub-segment (e.g., horizontal portion of 91 just above the innermost spiral coil 92 and interconnect 93, Fig. 6) connected to the first metal sub-segment, substantially parallel to a corresponding portion of the first metal segment (e.g., horizontal portion of 91connected to 93), and substantially disposed between the innermost turn of the spiral coil and the outermost turn of the spiral coil; and 
a third metal sub-segment (e.g., portion of 91 vertically going down right next to interconnect 93, Fig. 6) connected to the second metal sub-segment and extending from a place between the innermost turn of the spiral coil 92 and the outermost turn of the spiral coil 92 to an outside of the outermost turn of the spiral coil (eventually to outside of spiral coil 92),

a portion of the second metal segment (e.g., horizontal portion of 91 just above center interconnect, Fig. 6) extends along a portion of the edge of the coil pattern (see Figure 6), and the length of the second metal segment is not greater than one turn of the spiral coil (the horizontal portion of coil 91 just above center interconnect is not greater than the one turn of the innermost turn of spiral coil 92);
 wherein the first metal sub-segment crosses only one turn of the spiral coil (e.g., portion of 91 from interconnection 93 crosses only the innermost turn of spiral coil 92) and the second metal sub-segment (e.g., horizontal portion of 91 just above center interconnect, Fig. 6) does not cross the innermost turn of the spiral coil 92.
Esper discloses the instant claimed invention discussed above except for the spiral coil is a polygon with N sides, N is greater than 4. 
Lee discloses spiral coil (e.g., 103) is a polygon with N sides, N is greater than 4 [Col. 1, Lines 25-39, Fig. 1A, 1B].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a spiral coil with sides greater than 4 as taught by Lee to the spiral coil of Esper to provide a coil structure that can accommodate longer and more turns in substantially small region to produce a better inductance value.

    PNG
    media_image1.png
    743
    729
    media_image1.png
    Greyscale

Regarding claim 3, Esper discloses the first metal sub-segment partially overlaps with the first metal segment (e.g., spiral coil 92), a projection of the second metal sub-segment (e.g., horizontal portion of 91 just above center interconnect, Fig. 6) on the first metal layer is substantially between two turns of the spiral coil (e.g., between the innermost turn of 92 and the second turn of 92, see Fig. 6), and the third metal sub-segment partially overlaps with the first metal segment 92 (see Figure 6).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esper in view of Lee as applied to claim 10 above, and further in view of Kim et al. [U.S. Patent No. 10283257].
Regarding claim 4, Esper discloses the first metal sub-segment (e.g., portion of 91 from interconnection 93, according to Fig. 6) partially overlaps with the first metal segment 92.
Esper in view of Lee discloses the instant claimed invention discussed above except for the second metal sub-segment at least partially overlaps with the first metal segment, and the third metal sub-segment partially overlaps with the first metal segment.
Kim discloses metal sub-segments of trace 620 on a different metal layer (column 8, lines 50-60) partially overlaps with a spiral coil on a different metal layer (e.g., trace 610).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have metal sub-segments on different metal layer partially overlaps with a spiral coil as taught by Kim to the second and third metal sub-segments of Esper in view of Lee provide a spiral coil device with metal sub-segments that improves mutual inductance but minimize parasitic interference.
Allowable Subject Matter
Claims 10 and 12-14 are allowed. 
Reason for allowable subject matter:
Claim 10 recites, inter alia, 
a third metal sub-segment, wherein the third metal sub-segment is connected to the second metal sub-segment and is a straight segment extending from a place between the innermost turn of the spiral coil and the outermost turn of the spiral coil to an outside of the outermost turn of the spiral coil without bending. 
The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.


Response to Argument

Applicant's arguments with respect to claims 1 and 3-4 have been considered but are not persuasive. 
Regarding claim 1, Applicant’s argues that the prior art Esper fails to disclose the technical feature “the length of the second metal segment is not greater than one turn of the spiral coil” because the length of the coil 91 (equated with the second metal segment as in “(e.g., a portion of 91, Fig. 6),” is obviously greater than on turn of the spiral coil 92. 
The Examiner disagrees. Claim 1, lines 18-20, recites, “…a portion of the second metal segment extends along a portion of an edge of the polygon, and the length of the second metal segment is not greater than one turn of the spiral coil…”.
Esper discloses a portion of the second metal segment (e.g., horizontal portion of 91 just above center interconnect, Fig. 6) extends along a portion of the edge of the coil pattern (see Figure 6), and the length of the second metal segment, which is a portion, is not greater than one turn of the spiral coil (the horizontal portion of coil 91 just above center interconnect is not greater than the one turn of the innermost turn of spiral coil 92). See annotated Fig. 6 of Esper, below.

    PNG
    media_image2.png
    616
    869
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/J.S.B/           Examiner, Art Unit 2837                    
                                                                                                                                                                         
/Alexander Talpalatski/Primary Examiner, Art Unit 2837